I respectfully dissent.
AARP  Foundation does vocational training. The whole purpose of AARP Foundation's efforts is to help people resume unsubsidized employment. Both AARP Foundation and the individuals it assists view a transition to regular employment as a success. Thus, an individual does not really quit employment with AARP Foundation any more than a person quits college when the person graduates. The goal has been obtained and the person's activity is modified.
Under the circumstances, I believe that Eileen Vinson modified her employment status with just cause. She achieved the goal being sought both by her and by AARP Foundation. She should not be punished by the Ohio Bureau of Employment Services for taking regular employment after completing job training. Indeed, the irony that a so-called "bureau of employment services" will deprive a person of benefits because the person successfully completed an employment training effort is truly striking.
Since I believe that Ms. Vinson modified her employment status with AARP Foundation with just cause, I would grant her unemployment benefits. The majority of this panel reaches a different result. I, therefore, dissent.